Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No.333-26359) pertaining to the Sonic Corp. Savings and Profit Sharing Plan of our report dated June 25, 2007, with respect to the financial statements and schedule of Sonic Corp. Savings and Profit Sharing Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2006. /s/ Ernst & Young LLP Oklahoma City, Oklahoma June 25, 2007
